Citation Nr: 0015862	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.  

By rating actions dated in October 1988 and November 1988, 
service connection for residuals of a head injury, also 
characterized as multiple facial lacerations, was denied.  
The veteran was notified of these decisions by letters dated 
in November 1988; however, he failed to file a timely appeal 
therefrom and the rating actions became final.  

By rating actions dated in May 1995 and July 1995, the RO 
again denied the veteran's claim of service connection for 
residuals of a head injury, also characterized as multiple 
facial lacerations.  The veteran was notified of these 
decisions by letters dated in May 1995 and July 1995; 
however, he failed to file a timely appeal therefrom and the 
rating actions became final.

Recently, the veteran requested that the claim for 
entitlement to service connection for residuals of a head 
injury be reopened.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Boston, Massachusetts RO, which denied 
service connection for PTSD and found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for residuals of a 
head injury.

The veteran's representative submitted a statement to the RO 
in September 1998, wherein reconsideration of a July 12, 1984 
Board decision was requested.  The Board notes, however, this 
was not a proper motion for reconsideration of the July 1984 
Board decision.  A motion for reconsideration must be filed 
with the Board, not the RO.  See 38 C.F.R. § 20.1001 (1999).  
If the veteran wishes to request reconsideration, he must 
file his request in accordance with the provisions of 
38 C.F.R. § 20.1001(b) with the Director, Administrative 
Service (014), Board of Veterans' Appeals, 810 Vermont 
Avenue, NW, Washington, D.C. 20420.  In addition, although 
the issue certified for review concerns PTSD, it appears that 
the veteran also wants to pursue a question of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for psychiatric disability other than 
PTSD.  This issue is not in appellate status at this time and 
is referred back to the RO for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD and residuals of a head injury.

It is noted that additional evidence (VA treatment records 
dated in 1998) was received by the RO subsequent to the 
issuance of the February 1999 statement of the case, which 
has not been reviewed by the RO.  The Board notes that, 
pursuant to 38 C.F.R. § 19.37, any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
veteran or his representative.  A review of the record does 
not reveal that the veteran or his representative waived RO 
consideration of the evidence received subsequent to the 
February 1999 statement of the case.  Under these 
circumstances the Board has no alternative but to refer these 
records to the RO for initial review.

In addition, it is noted that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (Court) set forth a test that required that, 
in order to reopen a previously denied claim, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.

In holding that the claim for service connection for 
residuals of a head injury had not been reopened, the RO 
clearly relied on the Colvin test, noting in the December 
1998 rating action and the February 1999 statement of the 
case the following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.

The Board notes, however, that in the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that in the Colvin decision, the Court impermissibly ignored 
the definition of "material evidence" adopted by VA (in 38 
C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for residuals of a head injury must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 38 
C.F.R. § 3.156(a) (1999) rather than under Colvin.

The case is consequently REMANDED for the following action:

The RO should review the veteran's claims 
in light of all evidence of record, 
including the evidence (VA treatment 
records) received by the RO in May 1999, 
and any other evidence obtained 
subsequent to the statement of the case.  
See 38 C.F.R. § 19.37 (1999).  In 
readjudicating the issue of whether the 
appellant has submitted new and material 
evidence sufficient to reopen the claim 
of entitlement to service connection for 
residuals of a head injury, the RO should 
consider whether the evidence submitted 
by the appellant is "material" as defined 
under 38 C.F.R. § 3.156(a) (1999) rather 
than under Colvin.  If any claim is 
denied, a supplemental statement of the 
case should be issued.  The appellant 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




